

 
 

--------------------------------------------------------------------------------

 

PLEDGE AGREEMENT
(Pledge of Interest in Eagle IV Realty, LLC)


This PLEDGE AGREEMENT (this "Pledge Agreement"), dated as of ___________, 2011,
is entered into by SB PARTNERS, a New York limited partnership (the "Pledgor"),
in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, successor-by-merger to
Wachovia Bank, National Association, as Pledgee (the "Pledgee").
 


W I T N E S S T H:


WHEREAS, the Pledgor owns 100% of the membership interests (the "Interests") in
EAGLE IV REALTY, LLC, Delaware limited liability company (the "Company");
 
WHEREAS, the Pledgee has extended to Pledgor, a loan (the "Loan") as evidenced
by that certain Promissory Note, dated September 17, 2007, by Pledgor to the
order of Lender in the amount of $22,000,000 (the "Original Note");
 
WHEREAS, the Original Note, in the current outstanding principal balance of
$10,069,569.92,  is to be replaced, as of the date hereof, by those certain
Replacement Notes, as defined in that certain Loan Agreement by and among
Pledgor and Lender dated as of the date hereof (as amended, supplemented, or
otherwise modified from time to time, the "Loan Agreement").
 
WHEREAS, it is a condition to the Pledgee's acceptance of the Replacement Notes
and execution and delivery of the Loan Agreement that the Pledgor grant to the
Pledgee a security interest in the Interest to secure the obligations of the
Pledgor under the Loan Agreement and other Loan Documents.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
1. Definitions.
 
(a) All references to sections, schedules and exhibits in or to this Pledge
Agreement are to sections, schedules and exhibits in or to this Pledge
Agreement, unless otherwise specified.  The words "hereof," "herein" and
"hereunder" and words of similar import when used in this Pledge Agreement shall
refer to this Pledge Agreement as a whole and not to any particular provision of
this Pledge Agreement.  For purposes of this Pledge Agreement, all other terms
used herein and not otherwise defined herein which are defined in Article 9 of
the Uniform Commercial Code (as the same may be in effect in the State of New
York or any other applicable jurisdiction, the "UCC"), shall have their
respective meanings as therein defined.  Any other capitalized terms not defined
herein or in Article 9 of the UCC shall have the meaning ascribed to them in the
Loan Agreement.
 
(b) The following terms used herein shall have the following meanings:
 
"Collateral" has the meaning set forth in Section 3.1 herein.
 
"Obligations" means all obligations, liabilities, and indebtedness of every
nature of the Pledgor from time to time owing to the Pledgee, under or in
connection with this Agreement and the Loan Agreement, whether primary,
secondary, direct, indirect, contingent, fixed or otherwise, including, without
limitation, (a) any payment obligations and (b) interest accruing at the rate
provided herein or in the Loan Agreement or any applicable Loan Document on or
after the commencement of any bankruptcy or insolvency proceeding, whether or
not allowed or allowable.
 
"Person" means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.
 
"Security Interest" has the meaning set forth in Section 3.1 herein.
 
"UCC" means Article 9 of the Uniform Commercial Code, as the same may be in
effect in the State of New York or any other applicable jurisdictions.
 
2. Proxy and Consent.  From and after the occurrence of a default under the Loan
Agreement, Pledgor hereby grants and constitutes Pledgee, with full power of
substitution, its proxy with respect to the Interests.  This proxy is coupled
with an interest and is irrevocable.  In addition, Pledgor as sole member of the
Company, hereby consents to the Pledge of the Interests to Pledgee hereunder, to
the exercise by Pledgee of all rights hereunder and to the transfer by Pledgee
upon an exercise of rights hereunder of the Interests to Pledgee or any other
party designated by Pledgee.
 
3. Grant of Security Interest.
 
3.1 Collateral.  As security for the prompt and complete payment and performance
when due of the Obligations, the Pledgor hereby collaterally assigns, conveys,
mortgages, pledges, hypothecates and transfers to the Pledgee, and grants and
creates a lien on and first priority security interest (the "Security Interest")
in favor of the Pledgee, in all right, title and interest of the Pledgor in, to
and under the following, whether now existing or hereafter acquired
(collectively, the "Collateral"):
 
(a) the Interests, including, without limitation, to the extent assignable or
transferable, all of its right, title and interest as a member to exercise
rights with respect to the Interests;
 
(b) all present and future rights of the Pledgor to receive any payment of money
or other distribution or payment on the Interests; and
 
(c) to the extent not otherwise included, all proceeds, products and accessions
of and to any and all of the foregoing, including, without limitation,
"proceeds" as defined in Section 9-306(1) of the UCC, including whatever is
received upon any sale, exchange, collection or other disposition of any of the
Collateral, and any property into which any of the Collateral is converted,
whether cash or non-cash proceeds, and any and all other amounts paid or payable
under or in connection with any of the Collateral.
 
3.2 Obligations.  This Pledge Agreement secures, in accordance with the
provisions hereof, payment in full of the Obligations.  Pledgor hereby
authorizes Pledgee to file a UCC financing statement reflecting the pledge
hereunder.
 
4. Upon a Default under the Loan Documents, Pledgee may:
 
(a) foreclose on the Collateral as herein provided or in any manner permitted by
law and exercise any and all of the rights and remedies conferred upon a secured
party under law.  The Pledgor hereby waives, to the extent permitted by
applicable law, notice and judicial hearing in connection with the Pledgee's
taking possession or collection, recovery, receipt, appropriation, repossession,
retention, set-off, sale, leasing, conveyance, assignment, transfer or other
disposition of or realization upon any or all of the Collateral, including,
without limitation, any and all prior notice and hearing for any prejudgment
remedy or remedies and any such right which the Pledgor would otherwise have
under the constitution or any statute or other law of the United States of
America or of any state;
 
(b) without notice, except as specified below, sell the Collateral, or any part
thereof, in one or more parcels at public or private sale, at any of the
Pledgee's offices or elsewhere, at such time or times, for cash, on credit or
for future delivery, and at a commercially reasonable price or prices and on
other commercially reasonable terms.  The Pledgor agrees that, to the extent
notice of sale shall be required by law, at least ten (10) days' notice to the
Pledgor of the time and the place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification.  At any
sale of the Collateral, if permitted by law, the Pledgee may bid (which bid may
be, in whole or in part, in the form of cancellation of indebtedness) for the
purchase of the Collateral or any portion thereof for the account of the
Pledgee.  The Pledgee shall not be obligated to make any sale of the Collateral
regardless of notice of sale having been given.  The Pledgee may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.  The Pledgee shall incur no liability as
a result of the manner of sale of the Collateral, or any part thereof, at any
private sale conducted in a commercially reasonable manner.  The Pledgor hereby
waives, to the extent permitted by applicable law, any claims against the
Pledgee arising by reason of the fact that the price at which the Collateral, or
any part thereof, may have been sold at a private sale was less than the price
which might have been obtained at public sale, even if the Pledgee accepts the
first offer received which the Pledgee in good faith deems to be commercially
reasonable under the circumstances and does not offer the Collateral to more
than one offeree.  To the full extent permitted by law, the Pledgor shall have
the burden of proving that any such sale of the Collateral was conducted in a
commercially unreasonable manner.  To the extent permitted by law, the Pledgor
hereby specifically waives all rights of redemption, stay or appraisal which it
has or may have under any law now existing or hereafter enacted.  The Pledgor
authorizes the Pledgee, at any time and from time to time, to execute, in
connection with a sale of the Collateral pursuant to the provisions of this
Pledge Agreement, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral;
 
(c) upon notice to the Pledgor, register the Collateral in the name of the
Pledgee or its nominee as pledgee or otherwise take such action as the Pledgee
shall in its sole discretion deem necessary or desirable with respect to the
Collateral, and the Pledgee or its nominee may thereafter, in its sole
discretion, without notice, exercise all voting, consent, managerial and other
rights relating to the Collateral and exercise any and all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
the Collateral as if it were the absolute owner thereof, all without liability
except to account for property actually received by the Pledgee, but the Pledgee
shall have no duty to exercise any of the aforesaid rights, privileges or
options and shall not be responsible for any failure to do so or delay in so
doing; and
 
(d) exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party after default under the UCC and such additional
rights and remedies to which a secured party is entitled under the laws in
effect in any jurisdiction where any rights or remedies hereunder may be
asserted.
 
5. Representations, Warranties and Covenants.
 
The Pledgor covenants with, and represents and warrants to, the Pledgee as
follows:
 
(a)                      The Pledgor is the legal and beneficial owner of the
Collateral, free and clear of all Liens, claims or security interests of every
nature whatsoever, except such as are created pursuant to this Agreement, and
the Pledgor has the right to pledge and grant a security interest in the same as
herein provided without the consent of any other person other than any such
consent that has been obtained and is in full force and effect.
 
(b)                      The Pledgor will defend the Pledgee's right, title and
interest in and to the Collateral pledged by it pursuant hereto or in which it
has granted a security interest pursuant hereto against the claims and demands
of all other Persons other than Liens expressly permitted hereby or any Liens
arising by, through or under the Pledgee.
 
(c)                      The Collateral has been duly and validly pledged
hereunder.  All consents and approvals required for the consummation of the
transactions contemplated by this Agreement have been obtained and are in full
force and effect.
 
(d)                      Except as specifically provided to the contrary herein,
the Pledgor will not sell, assign, or otherwise dispose of, or mortgage, pledge
or grant a security interest in or other Lien on, any of the Collateral or any
interest therein, or suffer any of the same to exist, which is not part of an
arms-length transaction with an unaffiliated third party on market terms and
conditions reasonably approved by Pledgee, and any sale, assignment, mortgage,
pledge or security interest whatsoever made in violation of this covenant shall
be void and of no force or effect, and upon demand of the Pledgee, shall
forthwith be cancelled or satisfied by an appropriate instrument in writing.
 
(e)                      Giving effect to the aforesaid grant and assignment to
the Pledgee, the Pledgee has, as of the date of this Agreement, and as to
Collateral acquired from time to time after such date, shall have, a valid,
perfected (assuming the filing of financing statements in all necessary public
offices and, in the case of proceeds of Collateral, the taking of any other
action required to continue such perfected security interest in such proceeds)
and continuing Lien upon and security interest in the Collateral, prior to all
other Liens on such Collateral other than Liens permitted hereunder that are
prior or pari passu by operation of law.
 
(f)                      Except for financing statements filed or to be filed in
favor of the Pledgee as secured party, there are no financing statements under
the UCC currently on file covering any or all of the Collateral and the Pledgor
will not, without the prior written consent of the Pledgee, until payment in
full in cash of all of the Obligations, execute or file (or authorize any other
Person to execute or file) in any public office, any financing statement or
statements covering any or all of the Collateral, except financing statements
filed or to be filed in favor of the Pledgee as secured party.
 
(g)                      To the fullest extent permitted by applicable law, any
and all of the Pledgee's rights with respect to the lien and security interest
granted hereunder shall continue unimpaired, and the Pledgor shall be and remain
obligated in accordance with the terms hereof, notwithstanding (i) any
proceeding as to the Pledgor or any other Person or any of their respective
property under any bankruptcy, insolvency or reorganization laws, (ii) the
discharge, release or exoneration of any other guarantor in respect of any of
the Obligations, (iii) the release of any other security for any of the
Obligations at any time, or of any rights or interests therein, (iv) the failure
to perfect any security for any of the Obligations at any time, (v) the
substitution of any collateral for any of the Obligations at any time, (vi) any
delay, extension of time, renewal, compromise or other indulgence granted by the
Pledgee, whether to the Pledgor, to any other guarantor, or to any other pledgor
or mortgagor, with respect to any collateral or any guaranty or other security
for any of the Obligations, or otherwise hereunder or under any other agreement,
instrument, or document, or (vii) any other circumstance that would constitute a
legal or equitable discharge or exoneration of a guarantor.
 
6. Release.
 
The security interest in the Collateral (or as to that portion of the Collateral
which is being transferred pursuant to a “Permitted Transfer”, as defined in the
Loan Agreement) granted to the Pledgee hereunder shall be released upon
satisfaction of all of the following conditions precedent:
 
(a)           The Replacement Notes shall have been repaid in full, including,
without limitation, principal and interest and other sums due on the Loan, or,
in the event of a “Permitted Transfer”, upon the occurrence of such “Permitted
Transfer” and application of the “Net Proceeds” therefrom in accordance with
Article 5 of the Loan Agreement (quoted terms used in this section shall have
the meanings given thereto in the Loan Agreement); and
 
(b)           All reasonable costs, fees, expenses and other sums paid or
incurred by or on behalf of the Pledgee in exercising any of its rights, powers,
options, privileges and remedies hereunder or under the Loan Agreement,
including reasonable attorneys' fees and disbursements, plus any accrued
interest thereon as provided therein, shall have been fully paid in cash.
 
7. WAIVER OF TRIAL BY JURY.  WITH REGARD TO THIS PLEDGE AGREEMENT, EACH OF THE
PLEDGOR AND THE PLEDGEE HEREBY WAIVES THE RIGHTS TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING AND FOR ANY COUNTERCLAIM THEREIN.
 
8. Notices.  All notices, demands, requests and other communications required or
permitted hereunder shall be in writing.
 
9. No Waiver; Cumulative Remedies.  By exercising or failing to exercise any of
its rights, options or elections hereunder (without also expressly waiving the
same in writing), the Pledgee, shall not be deemed to have waived any breach or
default on the part of the Pledgor or to have released the Pledgor from any of
its obligations secured hereby.  No failure on the part of the Pledgee to
exercise, and no delay in exercising (without also expressly waiving the same in
writing) any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof, or the exercise of any
other right, power or privilege.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.
 
10. Severability.  Any provision of this Pledge Agreement which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or non-authorization, without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.  Where provisions of any law or regulation resulting in such
prohibition or unenforceability may be waived they are hereby waived by the
Pledgor and the Pledgee to the full extent permitted by law so that this Pledge
Agreement shall be deemed a valid, binding agreement, and the Security Interest
created hereby shall constitute a continuing first lien on and first perfected
security interest in the Collateral, in each case enforceable in accordance with
its terms.
 
11. Captions.  The captions, headings and table of contents used in this Pledge
Agreement are for convenience only and do not and shall not be deemed to affect,
limit, amplify or modify the terms and provisions hereof.
 
12. Applicable Law; Jurisdiction.
 
(a) This Pledge Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York applicable to contracts to be
wholly performed within such state.
 
(b) Any legal action or proceeding against the Pledgor with respect to this
Pledge Agreement may be brought in the courts of the State of New York in the
County of New York or of the United States for the Southern District of New York
and, by execution and delivery of this Pledge Agreement, the Pledgor hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.  The Pledgor agrees
that a judgement, after exhaustion of all available appeals, in any such action
or proceeding shall be conclusive and binding on the Pledgor, and may be
enforced in any other jurisdiction by a suit upon such judgment, a certified
copy of which shall be conclusive evidence of the judgement.  The Pledgor
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to the Pledgor, such
service to become effective 10 days after such mailing.  Nothing herein shall
affect the right of the Pledgee to serve process in any other manner permitted
by law or to commence legal proceedings or otherwise proceed against the Pledgor
in any other jurisdiction.
 
(c) The Pledgor hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Pledge Agreement brought
in the courts referred to in clause (b) above and hereby further irrevocably
waives and agrees not to plead or claim in any such court that any such action
or proceeding brought in any such court has been brought in an inconvenient
forum.
 
13. Counterparts.  This Pledge Agreement may be executed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
[SIGNATURE PAGE FOLLOWS]
 

867221v1


DOCS-#867221-v1-Assignment_of_Membership_Interest_in_Eagle_IV_Realty__LLC (2)
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed as of the day and year first written above.
 


Pledgor:


SB PARTNERS, a New York limited partnership


 
By:  SB Partners Real Estate Corporation, a New York corporation, its sole
general partner



      By:/s/ George N. Tietjen III
Name: George N. Tietjen III
      Title: Vice President




Pledgee:




 WELLS FARGO BANK, NATIONAL ASSOCIATION




By: /s/ Michael Cook
Name:     Michael Cook
Title:       Vice President



 
867221v1


DOCS-#867221-v1-Assignment_of_Membership_Interest_in_Eagle_IV_Realty__LLC (2)
 
 

--------------------------------------------------------------------------------

 
